

116 HR 844 IH: Industrial Mineral Parity Act of 2019
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 844IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Gibbs introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to allow for modified permits for industrial
			 minerals remining operations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Industrial Mineral Parity Act of 2019. 2.Modified Permit for Remining Operations (a)In generalSection 301(p)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1311(p)(1)) is amended by striking coal.
 (b)LimitationsSection 301(p)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1311(p)(2)) is amended by striking coal each place it appears.
 (c)DefinitionsSection 301(p)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1311(p)(3)) is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (F), respectively;
 (2)by inserting after subparagraph (A) the following:  (B)Industrial mineralThe term industrial mineral means limestone, clay, sand, gravel, diatomite, kaolin, bentonite, silica, barite, gypsum, or talc.
 (C)Industrial minerals remining operationThe term industrial minerals remining operation means an industrial minerals mining operation that begins after the date of the enactment of the Industrial Mineral Parity Act of 2019 at a site on which coal mining was conducted before the effective date of the Surface Mining Control and Reclamation Act of 1977.;
 (3)in subparagraph (D), as so redesignated, by striking coal remining and inserting remining; and (4)by inserting after subparagraph (D), as so redesignated, the following:
					
 (E)Remining operationThe term remining operation means a coal remining operation or an industrial minerals remining operation.. (d)Applicability of strip mining lawsSection 301(p)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1311(p)(4)) is amended by striking coal.
 (e)Conforming amendmentSection 301(p) of the Federal Water Pollution Control Act (33 U.S.C. 1311(p)) is amended in the subsection heading by striking coal.
			